Citation Nr: 0433156	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-14 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD). 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO rating decision that granted 
service connection for PTSD and assigned a 30 percent rating 
effective from September 23, 1997.  By June 1999 rating 
decision, the RO granted a 50 percent rating for PTSD, 
effective from September 23, 1997.  Nonetheless, the issue of 
the initial rating to be assigned for PTSD remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). In 
October 2004 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the October 2004 hearing, the veteran testified that he 
had only received private treatment for his PTSD and provided 
the names of three private treatment providers including 
Jacobi Outpatient Psychiatric Clinic, Dr. Juan Escaleta, and 
Dr. Levingold (a VA doctor whom the veteran apparently saw on 
a private basis).  In support of his claim the veteran 
previously submitted a letter dated December 1998 from Dr. 
Juan Echevarria, who was the veteran's treating psychiatrist 
at that time.  At the hearing the veteran also reported that 
his PTSD had worsened since the 2002 VA psychiatric 
examination.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In light of Green, the RO should 
obtain any and all treatment records (private and VA) 
pertaining to the veteran's PTSD, and then schedule him for a 
VA examination to assess the current severity of his PTSD.  

The Board notes that the RO has sent several letters to the 
veteran notifying him of the VCAA (Veterans Claims Assistance 
Act of 2000), which redefined VA's duty to assist and 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  The RO 
has specifically notified the veteran of what information and 
evidence is necessary to substantiate his claim and which 
portion of any such information or evidence is to be provided 
by him and which portion must be provided by VA.  For 
whatever reason, the veteran did not notify the RO of the 
names of the private physicians from whom he received 
psychiatric treatment so that the RO could attempt to obtain 
those treatment records.  In light of that, the veteran is 
hereby notified that it is his responsibility to cooperate in 
the development of this claim and to report for the 
examination.  The veteran is also notified that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).

With respect to the veteran's claim, the Board observes that 
the RO, during this appeal, granted service connection for 
this disability and assigned an initial disability rating.  
Therefore, the entire period in question must be considered 
to ensure that consideration is given to the possibility of 
staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the Board remands this case to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of any and all medical care 
providers, VA and non-VA, who have 
treated him for his PTSD since 1997.  
This should specifically include any 
additional information pertaining to the 
Jacobi Outpatient Clinic, Dr. Juan 
Escaleta, Dr. Levingold, and Dr. 
Echevarria.  After securing the necessary 
release(s), the RO should obtain any such 
records and associate them with the 
claims folder.  

2.  Schedule the veteran for a VA 
psychiatrist examination to determine the 
current level of the service-connected 
PTSD.  This examination should be 
scheduled at a VA facility other than the 
Bronx VA Medical Center, preferably at 
the Montrose VA Medical Center.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A complete rationale for 
all opinions expressed must be provided.  
The examiner should be requested to 
perform all indicated testing.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation of what the 
assigned score represents. In addition, 
the examiner should state an opinion as 
to the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

3.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he should 
be furnished a Supplemental Statement of 
the Case and afforded a reasonable period 
of time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


